DETAILED NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comment on Claim Line Numbers
Please note that any mention of a line number of a claim in this office action refers to the official claim listing in the image file wrapper (IFW), not to any claim as it may be reproduced below in this office action.

Comment on the Specification
In the specification at paragraph [0001], the uses of the word, “Korean” are ambiguous in context as to whether they refer to the Republic of Korea, or to the Democratic People’s Republic of Korea.  It is presumed that they refer to the Republic of Korea.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The text of independent claim 1 is as follows:
“1. A light detection and ranging (LiDAR) apparatus comprising: a continuous wave light source configured to generate continuous wave light; a beam steering device configured to emit the continuous wave light to an object for a first time and stop emitting the continuous wave light to the object for a second time; a receiver configured to receive the continuous wave light that is reflected from the object to form a reception signal; and a signal processor configured to obtain distance information and speed information about the object based on the reception signal.”
On lines 3-5 of independent claim 1, the claim language, “to emit the continuous wave light to an object for a first time and stop emitting the continuous wave light to the object for a second time” is indefinite and unclear in context as to whether it means: (1) at a first point in time the emitting starts, and at a second point in time, the emitting stops, or, (2) for a first period of time there is emitting, but for a second period of time there is no emitting.  For purposes of examination, it is presumed that sense (2) is meant.
On lines 2, 3, 4, and 6 of independent claim 1, and on lines 3, 4, 5, 6, 7, 9, and 10-11 of independent claim 21, and in dependent claims 2, 5-7, 9, and 12-17, each and every use of the term, “continuous wave light” is indefinite and unclear in context in that the term can mean: (1) light of indefinite duration that is in the form of a continuous electromagnetic wave, or, (2) light that is not pulse modulated.  For purposes of examination, it is presumed that sense (2) is meant.
On lines 1-2 of dependent claim 3, on lines 1-2 of dependent claim 13, and on lines 1-2 of dependent claim 16, the uses of the phrase, “greater than” in the comparison of times is indefinite and unclear in context.  For purposes of examination, it is presumed that the cited uses of “greater than” in the claims mean that one time compared to another time is of greater duration.
Each of dependent claims 2-20 is unclear, at least, in that it depends ultimately from unclear, independent claim 1.

Prior Art Rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-10 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaneda (WO 2017/210000 A1), hereinafter Kaneda (‘000).
The text of independent claim 1 is as follows:
“1. A light detection and ranging (LiDAR) apparatus comprising: a continuous wave light source configured to generate continuous wave light; a beam steering device configured to emit the continuous wave light to an object for a first time and stop emitting the continuous wave light to the object for a second time; a receiver configured to receive the continuous wave light that is reflected from the object to form a reception signal; and a signal processor configured to obtain distance information and speed information about the object based on the reception signal.”
Looking, first, to independent claim 1, Kaneda (‘000) plainly discloses, “A light detection and ranging (LiDAR) apparatus (line 1), noting, for example, page 3, lines 23-24.
The claim 1, “continuous wave light source configured to generate continuous wave light” (line 2) is met in Kaneda (‘000) by “laser source 110,” which is part of “generator 102,” noting, for example, page 3, lines 33-34.
The claim 1, “beam steering device configured to emit the continuous wave light to an object for a first time and stop emitting the continuous wave light to the object for a second time” (line 3-5) is met in Kaneda (‘000) by the disclosure at, at least, page 3, lines 27-30; page 15, lines 8-10; page 6, lines 21-27, noting the time period in (i) and (ii)).
The claim 1, “receiver configured to receive the continuous wave light that is reflected from the object to form a reception signal” (lines 6-7) is met in Kaneda (‘000) by “optical receiver 108,” noting, for example, page 3, lines 22-27; page 4, lines 29-30).
The claim 1, “signal processor configured to obtain distance information and speed information about the object based on the reception signal” (lines 8-9) is met in Kaneda (‘000) by “digital signal processor (DSP) 180,” noting, for example, page 5, lines 11-21, especially line 17: “distance to and/or velocity of target”).
Since each and every claimed feature set forth in independent claim 1 is plainly disclosed in Kaneda (‘000), independent claim 1 is anticipated by Kaneda (‘000).
Looking, now, to the further limitations of dependent claim 2, please note in Kaneda (‘000) on page 6 at lines 11-13 that the device periodically has periods of transmitting a pulse separated by period in which there is not a pulse being transmitted.
As for the further limitations of dependent claim 3, these are met by Kaneda (‘000), noting, for example, page 6, lines 21-26, in which D ≤ 50%.
Now, as for the further limitations of dependent claim 5, the claim limitations, “beam splitter configured to provide a first portion of the continuous wave light generated by the continuous wave light source to the beam steering device so that the first portion of the continuous wave light is emitted to and reflected from the object, 34and then received by the receiver, and provide a second portion of the continuous wave light to the receiver” (lines 2-6) are met in Kaneda (‘000) by the “optical splitter 144,” which splits the light into two portions, one for the reference signal, and the other for the “optical probe signal,” noting, for example, page 4, lines 19-28.  The claim 5 limitations, “wherein the receiver is further configured to form the reception signal by combining the first portion of the continuous wave light received by the receiver, and the second portion of the continuous wave light provided from the beam splitter, and causing the first portion and the second portion of the continuous wave light to interfere with each other” (lines 7-11) are met in Kaneda (‘000) by the received signal and the reference signal being combined, noting, for example, page 4, lines 23-25, and, page 4, line 29 through page 5, line 10.
With respect to the further limitations of dependent claim 6, these are met in Kaneda (‘000) by the “optical amplifier 140” as it amplifies the signal in the transmitter channel when there is a signal to amplify, and feeds the amplified signal to the beam steering device, noting, for example, page 4, lines 19-21, and, Figure 1.
Then, looking to the further limitations of dependent claim 7, these limitations merely describe the scanning of the lidar beam in Kaneda (‘000), noting, for example, page 3, lines 27-30; page 15, lines 8-10: “to optically scan a surface of the target”).
The further limitations of dependent claim 8 are met by Kaneda (‘000) as it scans over the area of interest accumulating data for processing in multiple areas, noting, for example, page 15, lines 8-10; page 5, lines 11-22, especially line 17; and, page 11, lines 8-9 and 18-23.
The claim 9 further limitations are met in Kaneda (‘000) by the “optical IQ modulator 120,” for example, see page 4, lines 1-4, as it acts to modulate signals for transmission only at times in which there is a signal to be transmitted.
The further limitations of dependent claim 10 are met in Kaneda (‘000) by the actions of the “digital signal processor (DSP) 180” in obtaining the distance and velocity information, for example, see page 5, lines 11-22, noting especially line 17.
Next, with respect to independent claim 21, the remarks are substantially those made above in the rejection of independent claim 1, in that claim 21 is the method claim corresponding to the apparatus of independent claim 1.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneda (‘000).
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A person of ordinary skill-in-the-art would be a person having a degree in some form of engineering or in physics with several years of practical experience in the design and/or testing of returned-wave systems.
The specific range of times in which the lidar in claim 4 is transmitting is not disclosed in the general disclosure of Kaneda (‘000), but it would have been obvious to one of ordinary skill-in-the-art to use any of the times within this claimed range during the cycles of the lidar for the advantage of almost continuous monitoring of the target of interest, in order to optimize security.
As for the further limitations of dependent claim 11, in that the lidar in Kaneda (‘000) would be continuously going through cycles of transmitting and receiving as it operates to monitor for targets, and in that Kaneda (‘000) discloses the use of FMCW transmissions, it would have been obvious to one of ordinary skill-in-the-art that the transmitter in Kaneda (‘000) would go through multiple cycles, including a third cycle.
Regarding the further limitations of dependent claims 12 and 13, it would have been obvious to one of ordinary skill-in-the-art that the pulse lengths or the pulse repetition frequency (i.e., the number of pulses in a given time period) in Kaneda (‘000) could be varied in order to optimize target detection.
Although the further limitations of dependent claims 14 and 15 are not disclosed in Kaneda (‘000), in that the lidar in Kaneda (‘000) would be continuously going through cycles of transmitting and receiving as it operates to monitor for targets, and in that Kaneda (‘000) discloses the use of FMCW transmissions, it would have been obvious to one of ordinary skill-in-the-art that the transmitter in Kaneda (‘000) would go through multiple cycles, including a third time and a fourth time, in which the frequency would rise and fall as claimed due to the use of FMCW modulation, each pulse of which would be passed through the transmit channel for beam steering and transmission (claim 15).
With respect to the further limitations of dependent claim 16, it would have been obvious to one of ordinary skill-in-the-art that the pulse repetition frequency (i.e., the number of pulses in a given time period) in Kaneda (‘000) could be varied in order to optimize target detection.
The further limitations of dependent claim 17 would be met by Kaneda (‘000) as applied above to claims 15, 14, 10, 9, and 1, in that the device in Kaneda (‘000) uses FMCW modulation, and determines distance and speed.
Kaneda (‘000) does not seem to disclose the further limitations of dependent claim 18; however, Kaneda (‘000) does mention “round-trip time” on page 9 at line 6.  In that round-trip time, also known as time of flight, is used in pulse lidar, and in that Kaneda (‘000) is essentially using the transmission of pulses, it would have been obvious to one of ordinary skill-in-the-art to try to the use of time of flight in Kaneda (‘000) to supplement the use of FMCW processing in Kaneda (‘000) for the advantage of either a back-up mode or for the advantage of optimizing the measurements in Kaneda (‘000) by the use of data from two independent modes of measurement.
The further limitations of dependent claim 19 are met by Kaneda (‘000) as applied above to claim 18.
The further limitations of dependent claim 20 are met by Kaneda (‘000) as applied above to claims 19, 18, 10, 9, and 1, noting, the processing “in a Doppler manner” on page 9 at lines 23-28.

Citation of Prior Art of General Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kaneda (‘964) is made of record in that it is the United States equivalent of Kaneda (‘000) applied in the rejections above.
Crouch et al (‘372) is made of record in that it is the United States equivalent of reference D2 in the EPO corresponding application: WO 2018/160420 A2 (Blackmore Sensors and Analytics).
Jelalian et al (‘571) is of general interest for showing a laser measuring system that uses both FM modulation and AM modulation with a continuous wave laser.
Mindell et al (‘659) is of general interest for showing the use of time of flight of a reference signal.
Maleki et al (‘835) is of general interest for showing a lidar system that determines distance and velocity using chirps.
Constantikes (‘271) is of general interest for showing a laser distance-measuring device that uses continuous wave laser light and chopping.
Ohtomo et al (‘723) is of general interest for showing distance measuring using light that is an “intermittent pulse signal.”
Hewlett (‘058) is of general interest for showing a distance-measuring device that uses light that is chopped.
Paulsen et al (‘570) is of general interest for showing a lidar system that uses multiple optical pulses and multiple pulse repetition intervals, and, also, in that FMCW is mentioned in paragraphs [0075], [0076], [0078], [0117], [0118], [0224], and [0236].

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648